UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2015 Commission File Number: 001-14946 CEMEX, S.A.B. de C.V. (Translation of Registrant's name into English) Avenida Ricardo Margáin Zozaya #325, Colonia Valle del Campestre Garza García, Nuevo León, México 66265 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Contents 1. Press release, dated February 19, 2015 filed with the Mexican Stock Exchange (Bolsa Mexicana de Valores) on February 20, 2015, at the request of the Mexican National Banking and Securities Commission (Comision Nacional Bancaria y de Valores), announcing the creation by CEMEX, S.A.B. de C.V. (NYSE:CX) of CEMEX Energia, an energy division seeking to develop a portfolio ofpower projects in Mexico. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, CEMEX, S.A.B. de C.V. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMEX, S.A.B. de C.V. (Registrant) Date: February 20, 2015 By: /s/ Rafael Garza Name: Rafael Garza Title: Chief Comptroller EXHIBIT INDEX EXHIBITNO. DESCRIPTION 1. Press release, dated February 19, 2015 filed with the Mexican Stock Exchange (Bolsa Mexicana de Valores) on February 20, 2015, at the request of the Mexican National Banking and Securities Commission (Comision Nacional Bancaria y de Valores), announcing the creation by CEMEX, S.A.B. de C.V. (NYSE:CX) of CEMEX Energia, an energy division seeking to develop a portfolio ofpower projects in Mexico.
